IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM E. PETTIT and SUSAN                §
VAN HOUTEN, on Behalf of                   §      No. 443, 2017
Themselves and All Others Similarly        §
Situated,                                  §
                                           §      Court Below: Court of Chancery
              Plaintiffs Below,            §      of the State of Delaware
              Appellants,                  §
                                           §
       v.                                  §      C.A. No. 2017-0125
                                           §
HD SUPPLY HOLDINGS, INC.,                  §
                                           §
              Defendant Below,             §
              Appellee.                    §


                            Submitted: April 18, 2018
                             Decided: May 10, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      This 10th day of May 2018, the Court having considered this matter after oral

argument and on the briefs filed by the parties has determined that the final judgment

of the Court of Chancery should be affirmed on the basis of and for the reasons

assigned by the Court of Chancery in its bench ruling dated September 25, 2017.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.


                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                       Justice